COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-13-00140-CR


Ex parte Bradley Harold Andrews            §    From County Criminal Court No. 1

                                           §    of Denton County

                                           §    (CR-2010-06241-A)

                                           §    March 27, 2014

                                           §    Per Curiam

                                           §    (nfp)

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s order. It is ordered that the order of the trial

court is affirmed.


                                      SECOND DISTRICT COURT OF APPEALS

                                      PER CURIAM